                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


MAGRUDER CONSTRUCTION CO., INC.,                )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )   No. 4:18-CV-00286 JAR
                                                )
PHILIP GALI,                                    )
                                                )
               Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Magruder Construction Co., Inc.’s motion to

dismiss Defendant Gali’s second claim for relief in his Counterclaim (Doc. No. 21). The motion

is fully briefed and ready for disposition.

       Background

       Magruder filed this action on February 20, 2018, seeking, among other things, a

declaration of the rights and obligations of the parties in relation to a Settlement Agreement

reached by the parties in December 2014 in Bank of America, N.A. v. Magruder Construction

Co., Inc., Case No. 4:14-CV-809 JAR (E.D. Mo.) (the “BOA Lawsuit”). Both Magruder and

Gali were parties to the BOA Lawsuit. Specifically, Magruder seeks a declaration that it has no

obligation to pay any deferred compensation, salary, or other benefits to Gali. (Doc. No. 1) Gali

contends the Settlement Agreement does not address his benefits under Magruder’s deferred

compensation plan or his salary and benefits for the period between August 3, 2014 and

December 30, 2014. Gali has counterclaimed for $289,490.00 in benefits due under 29 U.S.C. §

1132(a)(1)(B) of ERISA (First Claim for Relief), and $118,725.61 in salary and benefits earned

for work he performed for the company between August 11, 2014 and December 30, 2014
(Second Claim for Relief). (Doc. No. 17) Magruder moves to dismiss Gali’s second claim for

relief under Federal Rules of Civil Procedure 8 and 12(b)(6) on the grounds that he fails to

provide any legal basis for recovery.

       Legal Standard

       Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 12(b)(6) provides for a motion to

dismiss based on the “failure to state a claim upon which relief can be granted.” To survive a

motion to dismiss a complaint must show “ ‘that the pleader is entitled to relief,’ in order to ‘give

the defendant fair notice of what the ... claim is and the grounds upon which it rests.’ ” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). Only a complaint that states a plausible

claim for relief survives a motion to dismiss. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009).

The pleading standard of Rule 8 “does not require ‘detailed factual allegations,’ but it demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 1949 (citing

Twombly, 550 U.S. at 555).

       Rule 8’s pleading standard must be read in conjunction with Rule 12(b)(6), which tests a

pleading’s legal sufficiency. Rule 12(b)(6) provides for a motion to dismiss based on the “failure

to state a claim upon which relief can be granted.” “[A] complaint attacked by a Rule 12(b)(6)

motion to dismiss does not need detailed factual allegations”; however, “a plaintiff’s obligation

to provide the “grounds” of his “entitle[ment] to relief” requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555-56. “[A] plaintiff ‘must assert facts that affirmatively and plausibly

suggest that the pleader has the right he claims ..., rather than facts that are merely consistent




                                                -2-
with such a right.’” Gregory v. Dillard’s, Inc., 565 F.3d 464, 473 (8th Cir. 2009) (en banc)

(quoting Stalley v. Catholic Health Initiative, 509 F.3d 517, 521 (8th Cir. 2007)).

       Discussion

       In his second counterclaim for relief, Gali alleges that Magruder failed to compensate

him from August 11, 2014 and December 30, 2014 “despite having a legal obligation to do so.”

(Doc. No. 17 at ¶ 41) In support of its motion to dismiss, Magruder argues that Gali fails to

identify this “legal obligation.” More specifically, Gali does not allege any federal or state law

that Magruder purportedly violated, or any agreement that Magruder purportedly breached, by

refusing to compensate him after the Court-appointed receiver terminated his employment. In

short, Gali’s second claim for relief does not contain allegations necessary to sustain recovery

under some legal theory.

       Gali responds that his counterclaim meets federal pleading requirements by alleging that

Magruder had an agreement to pay Gali for work; Gali performed the work; and Magruder failed

to pay him. He maintains these allegations support theories of recovery based on basic contract

principals, quantum meruit, unjust enrichment and Mo. Rev. Stat. § 290.502, which requires

Missouri employers to pay their employees a minimum hourly wage.

       In reply, Magruder argues that Gali has not alleged any “agreement to pay [Gali] for

work” in his counterclaim nor could he because he was terminated “as an employee and officer

of [Magruder]” by the Court-appointed receiver in August 2014. Further, Gali released any claim

for his alleged interest in Magruder’s deferred compensation plan as part of their settlement

agreement in the BOA Lawsuit and forfeited any benefits he might have accrued when his

employment with Magruder was terminated in August 2014. In addition, because there was no




                                               -3-
change in control of Magruder as defined by the Plan, Gali did not become vested in any benefits

that he might have accrued.

       The basis of Gali’s second claim for relief is an unspecified “legal obligation” on the part

of Magruder to compensate him for the period between August 11, 2014 and December 30,

2014. No agreement, whether written or oral, is specified or identified. This is not, in the Court’s

opinion, sufficient to provide Magruder with fair notice of the substance of the claim and the

grounds on which it rests. Magruder’s motion to dismiss will therefore be granted.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Magruder Construction Co., Inc.’s motion to

dismiss [21] is GRANTED. Defendant Gali’s second claim for relief in his Counterclaim is

DISMISSED without prejudice.



       Dated this 10th day of December, 2018.



                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                               -4-
